UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): July 5, 2011 APPLIED NATURAL GAS FUELS, INC. (Exact Name of Registrant as Specified in Charter) Nevada 000-29735 88-0350286 (State or other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 31111 Agoura Road Suite 208 Westlake Village, California 91361 (Address of principal executive offices) (Zip Code) 818-450-3650 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective July 5, 2011, Applied Natural Gas Fuels, Inc. (the “Company,” “we” or “us”) accepted the resignation of A. Bradley Gabbard as our Chief Financial Officer and Principal Accounting Officer. Mr. Gabbard had been with the Company since September 2009 and had served as our CFO and Principal Accounting Officer since May 2010. Mr. Gabbard’s resignation was not in connection with any disagreement between Mr. Gabbard and the Company. In connection with the foregoing, effective July 5, 2011, we appointed Edward McKenna, Jr. to serve as our Chief Financial Officer and Principal Accounting Officer. Prior to joining the Company, Mr. McKenna (age 53) served as a consultant and advisor to several media and technology businesses. From 2005 to 2009, he served as Executive Vice President and Chief Financial Officer for Fox Interactive Media, Inc. and from 2003 to 2005 served as Senior Vice President, Finance for Fox Entertainment Group. Prior to Fox Interactive Media, Mr. McKenna worked as the chief financial officer at several companies in the media and broadcasting industry. Mr. McKenna received a B.S. in Business Administration from California State University, Northridge. He is also a Certified Public Accountant in California, New York, and Illinois. In connection with his appointment, we entered into an Employment Agreement with Mr. McKenna (the “Employment Agreement”), pursuant to which we have agreed to employ Mr. McKenna at an annual base salary of $175,000 and other discretionary bonuses, plus certain standard and customary fringe benefits. We have also granted to Mr. McKenna an option to purchase 200,000 shares of our common stock at an exercise price of $0.58 per share, of which 40,000 were immediately exercisable upon grant and the remaining 160,000 shares vest in four equal annual installments over a period of four (4) consecutive years. The foregoing description of the Employment Agreement is qualified in its entirety by reference to the complete text of the Employment Agreement filed as Exhibit 10.1 to this report and incorporated herein by this reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No.Description Employment Agreement, dated June 24, 2011, by and between the Company and Edward McKenna, Jr. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Applied Natural Gas Fuels, Inc. Date:July 8, 2011 By: /s/ Cem Hacioglu Cem Hacioglu Chief Executive Officer
